Jordan, Justice.
Appellant Roy Jenkins and appellee Gloria Jenkins were divorced in October 1975, and the appellee was awarded alimony. In May 1979, the appellant brought a motion to set aside the 1975 judgment as to alimony, *56contending that the court lacked subject matter jurisdiction due to the unconstitutionality of the alimony statutes. The appellee filed a motion to dismiss the petition which was granted by the trial court and appellant files this appeal.
Submitted December 7, 1979
Decided January 8, 1980.
John E. Simmons, F. Robert Raley, for appellant.
G. McGregor Jordan, Jr., for appellee.
We affirm. The appellant failed to raise the constitutional issue in the divorce case and there , was no appeal from that judgment. The claimed unconstitutionality of the alimony statutes was not timely or properly raised and the trial court did not err in granting appellee’s motion to dismiss the petition seeking to set aside the 1975 judgment awarding alimony to the appellee. Duncan v. Duncan, 226 Ga. 605 (2) (176 SE2d 88) (1970); Kosikowski v. Kosikowski, 243 Ga. 413 (254 SE2d 363) (1979).

Judgment affirmed.


All the Justices concur.